DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles A. Greene on 03/19/2021.
The application has been amended as follows: 
Claim 21. (Cancelled)
Claim 22. (Cancelled)
Claim 23. (Cancelled)
Claim 24. (Cancelled)

Reasons for Allowance
Claim 1-9, 11-16, and 26-30 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose, “…radiation portion disposed on one side of the feed pads and spaced apart from the feed pads, the radiation portion being constituted by a single conductor plate; a ground part disposed on an opposite side of the feed pads from the radiation portion…a meta ground disposed between the feed pads and the ground part, wherein the meta ground part is 
Regarding claim 27, the prior art of record fails to disclose, “…radiation portion disposed on one side of the feed pads and spaced apart from the feed pads, the radiation portion being constituted by a single conductor plate; a ground part disposed on an opposite side of the feed pads from the radiation portion…a dummy pattern disposed between the ground part and the radiating portion, wherein the dummy pattern and the radiating portion overlap each other when viewed in a direction normal to the radiating portion, wherein the dummy pattern and the feed pads do not overlap each other when viewed in the direction normal to the radiating portion, and wherein a portion of the dummy pattern is disposed outside of a periphery of the radiating portion”.
For example, these features are not taught by the prior art references Chien (US 10381747 B2) and Jang (US 20160104934 A1). There is no reason or suggestion in the prior art references for one of ordinary skill in the art to modify Chien or Jang to include the features of claims 1 and 27.
Dependent claim 2-9, 11-16 and 26 is allowable due to its dependency on claim 1. Dependent claim 28-30 is allowable due to its dependency on claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GRAHAM P SMITH/           Primary Examiner, Art Unit 2845